DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 07/07/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign document KR10-2018-0007894 filed 01/22/2018 through filed continuation of previously filed US application 16/117,295 filed 08/30/2018 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 07/07/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 07/07/2021 are acceptable for examination purposes.


Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
Claim 1 recites the acronyms “NVM”, “SRAM” and “DRAM” without fully explaining the terms. While the Specification notes the explanation of the terms, it is requested that the acronyms are detailed in the claims for clarity of the language. Claim 16 additionally recites the terms “SRAM” and “DRAM”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 2011/0022801) in view of Borkenhagen (US 2009/0217281) and further in view of Takada et al. (US 2018/0090218).

Regarding claim 1, Flynn discloses, in the italicized portions, a storage device comprising: a nonvolatile memory ([0060] The storage device 118, in one embodiment, is a backing store associated with the first cache 102 and the second cache 112. The storage device 118 may include a hard disk drive, an optical drive with optical media, a magnetic tape drive, or another type of storage device. In one embodiment, the storage device 118 may have a greater data storage capacity than the first cache 102 and/or the second cache 112. In another embodiment, the storage device 118 may have a higher latency, a lower throughput, or the like, than the first cache 102 and/or the second cache 112.); and a controller configured to write data to the nonvolatile memory or read data from the nonvolatile memory, wherein the controller comprises: a processor configured to include a central processing unit (CPU) or a micro-processor, and control overall operations of the controller ([0200] In one embodiment, the direct cache module 116 has exclusive access to, and/or control over the first cache 102, the second cache 112, and the storage device 118. The direct cache module 116 may represent itself to the storage client 504 as a storage device. For example, the direct cache module 116 may represent itself as a conventional block storage device. As described above with regard to the direct cache module 116 depicted in the embodiment of FIG. 1, in various embodiments, the direct cache module 116 may be embodied by one or more of a storage controller of the first cache 102, a storage controller of the second cache 112, and/or a storage controller of the storage device 118; a separate hardware controller device that interfaces with the first cache 102, the second cache 112, and the storage device 118; a device driver loaded on the host device 114; and the like. [0043] Modules may also be implemented in software for execution by various types of processors. An identified module of computer readable program code may, for instance, comprise one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, or function.); a host interface between a host and the controller; an NVM interface configured to exchange data between the controller and the nonvolatile memory ([0205] In one embodiment, a storage client 504 communicates with the direct cache module 116 through a direct interface layer 508. In this embodiment, the direct cache module 116 directly exchanges information specific to the first cache 102, the second cache 112, and/or the storage device 118 with the storage client 504. Similarly, the direct cache module 116, in one embodiment, may communicate with the first cache 102, the second cache 112, and/or the storage device 118 through direct interface layers 508.); a DRAM controller for controlling a DRAM buffer ([0123] In one embodiment, the solid-state storage device controller 202 includes a memory controller 228 which controls a dynamic random memory array 230 and/or a static random memory array 232. As stated above, the memory controller 228 may be independent or integrated with the master controller 224. The memory controller 228 typically controls volatile memory of some type, such as DRAM (dynamic random memory array 230) and SRAM (static random memory array 232).) provided outside the controller and nonvolatile memory; a SRAM buffer configured to buffer write data to be written on the nonvolatile memory or read data read from the nonvolatile memory; an ECC module configured to check and correct errors in the write data or the read data buffered in the SRAM buffer ([0132] The write data pipeline 106 includes an ECC generator 304 that that generates one or more error-correcting codes ("ECC") for the one or more packets received from the packetizer 302. The ECC generator 304 typically uses an error correcting algorithm to generate ECC check bits which are stored with the one or more data packets. [0156] The read data pipeline 108 includes an ECC correction module 322 that determines if a data error exists in ECC blocks a requested packet received from the solid-state storage media 110 by using ECC stored with each ECC block of the requested packet. The ECC correction module 322 then corrects any errors in the requested packet if any error exists and the errors are correctable using the ECC.); a monitoring module configured to monitor the number of error bits generated in the SRAM buffer based on an error corrected by the ECC module; and a buffer manager configured to compare the number of error bits received from the monitoring module to a threshold number and determine the SRAM buffer or the DRAM buffer, as a buffer memory for the write data or the read data based on a comparison result ([0241] In one embodiment, the cache selection module 702 uses the cache attribute module 716 to select one of the first cache 102 and the second cache 112 based on one or more cache attributes. Cache attributes, in various embodiments, include the type of storage media, such as SLC or MLC type solid-state storage media 110, erase cycle counts, error rates, age, fault history, total storage capacity, remaining storage capacity, access times, and the like. The cache attribute module 716, in one embodiment, weights or otherwise combines several cache attributes to select one of the first cache 102 and the second cache 112.). Herein it is disclosed by Flynn deciding the usage of two different caches for buffering purposes based on associated cache attributes compared to threshold values. While Flynn indicates errors rates and fault history may be criterion used for determining which cache to utilize, Flynn does not explicitly disclose use of a SRAM buffer for storing data and also a DRAM for storing data which is located external to the controller for buffering data for read and write operations and determining which buffer to use based on the number of error bits compared to a threshold. Regarding the SRAM and DRAM buffers and comparison of error bits to a threshold, Borkenhagen discloses in Paragraphs [0025] and [0030] “[0025] A flow chart in FIG. 2 demonstrates an embodiment of the present invention. First, in state 201, the total number of recoverable errors from each DRAM is counted and compared to the threshold set in the first threshold register 101. If there are more recoverable errors than the pre-set threshold, the failing DRAM is identified, the data from the failing DRAM is copied to the spare DRAM, the spare DRAM switched in for the failing DRAM and the ID of the failing DRAM recorded in the first DRAM failure ID register 102 (state 202). The computer system also includes a main memory, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), synchronous DRAM (SDRAM), flash RAM), coupled to bus for storing information and instructions to be executed by processor (306). In addition, main memory (308) may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor.” Herein it is disclosed by Borkenhagen that a second DRAM is utilized when a number of errors read in the first DRAM is greater than a threshold value. Additionally, it is disclosed that the system may include SRAM or DRAM. While Borkenhagen refers to swapping data between two different DRAMs, one of ordinary skill in the art may recognize that the data may be transferred between a SRAM and DRAM as well in a system comprising both. Borkenhagen thereby discloses the capability of dynamically determining errors to decide which memory should be utilized. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flynn to select one cache instead of the other according to errors detected in order to address errors prior to uncorrectable errors occurring (Borkenhagen [0022]). Flynn and Borkenhagen do not explicitly disclose that the DRAM buffer is located separately from the controller and non-volatile memory; however, regarding this aspect of the limitation, Takada discloses in Paragraph [0043] “The data buffer 230 temporarily stores user data that the memory controller 200 received from the host device 2, until the user data are stored in the nonvolatile memory 100. Also, the data buffer 230 temporarily stores user data read from the nonvolatile memory 100, until the user data are transmitted to the host device 2. The data buffer 230 includes, for example, a general-purpose memory such as a static random access memory (SRAM) or a dynamic random access memory (DRAM). The data buffer 230 may be mounted in the memory controller 200 or may be mounted on the outside of the memory controller 200, so as to be separate from the memory controller 200.” Herein it is explicitly disclosed by Takada that the data buffer is used for buffering data read from and written to nonvolatile memory and may be located separate from the controller. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the DRAM buffer separate from the controller as noted for purposes of design flexibility. Flynn, Borkenhagen and Takada are analogous art because they are from the same field of endeavor of performing error correction operations.
Regarding claim 2, Borkenhagen further discloses the storage device of claim 1, wherein the controller is further configured to determine the SRAM buffer as the buffer memory when the number of error bits is lower than the threshold number, and determine the DRAM buffer as the buffer memory when the number of error bits is equal to or higher than the threshold number (Figure 2 and [0025]). Herein it is disclosed when the number of errors exceeds a threshold, the second DRAM is utilized for data transfer instead of the first DRAM. In view of Flynn, this may be considered as the first DRAM being SRAM and the second DRAM fulfilling the role of the DRAM of use when the first DRAM interpreted as being SRAM has a number of errors exceeding the threshold. It would be obvious to one of ordinary skill in the art to substitute one memory for another dependent upon a number of errors observed in order to improve functionality of the device.
Regarding claim 3, Flynn further discloses the storage device of claim 1, wherein the controller is further configured to monitor an input/output speed of the write data or the read data, and dynamically determine the buffer memory based on the input/output speed ([0241]). Herein access times are noted to be a cache attribute which is considered as part of the cache selection process. Access times are otherwise interpreted to be analogous to I/O speed.
Regarding claim 4, Flynn further discloses the storage device of claim 3, wherein the buffer manager is further configured to compare the input/output speed to a threshold speed, determine the SRAM buffer as the buffer memory when the input/output speed is lower than the threshold speed, and determine the DRAM buffer as the buffer memory when the input/output speed is equal to or higher than the threshold speed ([0241]). Herein it is also disclosed that threshold values may be set to determine when to select one cache or the other. This may be applied to any of the attributes listed such as the access times.
Regarding claim 5, Flynn and Borkenhagen further disclose the storage device of claim 1, wherein the controller is further configured to redirect at least some of the write data through the DRAM buffer as a substitute for the SRAM buffer when the number of error bits associated with the SRAM buffer is higher than the threshold number (Flynn [0241] and Borkenhagen [0025]). Herein it is disclosed by Flynn the cache selection process based on monitored metrics and Borkenhagen additionally discloses memory substitution based on the observed error metrics.
Regarding claim 6, Flynn and Borkenhagen further disclose the storage device of claim 5, wherein the controller is further configured to redirect at least some of the read data through the DRAM buffer as a substitute for the SRAM buffer when the number of error bits associated with the SRAM buffer is higher than the threshold number (Flynn [0241] and Borkenhagen [0025]). Similar to the rejection of claim 5, as Flynn notes the caches are used for buffering read and write data and therefore the disclosures in combination would also support data redirect for read data.
Regarding claim 12, Flynn discloses, in the italicized portions, a method of operating a storage device including a nonvolatile memory and a controller configured to control the nonvolatile memory ([0060] and [0200]), the method comprising: monitoring, by the controller, the number of error bits generated in a first buffer memory included in the controller or a generation frequency of the error bits ([0241]); comparing, by the controller, the number of error bits or the generation frequency of the error bits to a threshold value; determining a buffer memory between the first buffer memory in the controller and a second buffer memory provided outside the controller and the nonvolatile memory based on a comparison result ([0241]), buffering, on the second buffer memory provided outside the controller and the nonvolatile memory, write data to be written on the nonvolatile memory or read data read from the nonvolatile memory when the number of error bits or the generation frequency of the error bits is equal to or higher than the threshold value; and buffering, on the first buffer memory the write data or the read data when the number of error bits or the generation frequency of the error bits is lower than the threshold value. Herein it is disclosed by Flynn deciding the usage of two different caches for buffering purposes based on associated cache attributes compared to threshold values. While Flynn indicates errors rates and fault history may be criterion used for determining which cache to utilize, Flynn does not explicitly disclose use of a first buffer for storing data and also a second buffer for storing data which is located external to the controller for buffering data for read and write operations and determining which buffer to use based on the number of error bits compared to a threshold. Regarding the first and second buffers and comparison of error bits to a threshold, Borkenhagen discloses in Paragraphs [0025] and [0030] that a second buffer, in this case DRAM, is utilized when a number of errors read in the first DRAM is greater than a threshold value. Borkenhagen thereby discloses the capability of dynamically determining errors to decide which memory should be utilized. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flynn to select one cache instead of the other according to errors detected in order to address errors prior to uncorrectable errors occurring (Borkenhagen [0022]). Flynn and Borkenhagen do not explicitly disclose that the second buffer is located separately from the controller and non-volatile memory; however, regarding this aspect of the limitation, Takada discloses in Paragraph [0043] that the data buffer is used for buffering data read from and written to nonvolatile memory and may be located separate from the controller. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Flynn further discloses the method of claim 12, wherein, in the monitoring, the number of error bits or the generation frequency of the error bits is monitored by comparing data input to the first buffer memory to data output from the first buffer memory (Flynn [0156-0158]). Herein it is disclosed the ECC correction module monitors requested data for the number of errors detected as part of the memory operation.
Regarding claim 14, Flynn further discloses the method of claim 12, further comprising performing an error check and correction operation on data buffered into the first buffer memory, wherein, in the monitoring, the number of error bits or the generation frequency of the error bits is monitored based on an error corrected via the error check and correction operation ([0156-0158]). The ECC correction module performs the corresponding ECC operations.
Regarding claim 15, Flynn further discloses the method of claim 12, further comprising: monitoring an input/output speed of the write data or the read data; and dynamically determining, as the first or second buffer memory, the buffer memory for buffering the write data or the read data based on the input/output speed ([0241]). Claim 15 is rejected on a similar basis as claim 3.
Regarding claim 16, Borkenhagen and Takada further disclose the method of claim 12, wherein the first buffer memory is a SRAM buffer, and the second buffer memory is a DRAM buffer (Borkenhagen [0025] and [0030] and Takada [0043]). While Borkenhagen refers to swapping data between two different DRAMs, one of ordinary skill in the art may recognize that the data may be transferred between a SRAM and DRAM as well in a system comprising both. Additionally, Takada discloses that the data buffer which is DRAM is used for buffering data read from and written to nonvolatile memory and may be located separate from the controller.
Regarding claim 17, Flynn and Borkenhagen further disclose the method of claim 12, further comprising: redirecting at least some of the write data through the second buffer memory as a substitute for the first buffer memory when the number of error bits associated with the first buffer memory is higher than the threshold value (Flynn [0241] and Borkenhagen [0025]). Claim 17 is rejected on a similar basis as claim 5.
Regarding claim 18, Flynn and Borkenhagen further disclose the method of claim 17, further comprising: redirecting at least some of the read data through the second buffer memory as a substitute for the first buffer memory when the number of error bits associated with the first buffer memory is higher than the threshold value (Flynn [0241] and Borkenhagen [0025]). Claim 18 is rejected on a similar basis as claim 6.

Claims 7-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Borkenhagen and further in view of Takada and still further in view of Ellis et al. (US 2018/0349035).

Regarding claim 7, Flynn, Borkenhagen and Takada do not explicitly disclose the storage device of claim 1, wherein the monitoring module is further configured to monitor a generation frequency of error bits generated in the SRAM buffer based on the error corrected by the ECC module. Regarding this limitation, Ellis discloses in Paragraphs [0024] and [0040] “[0024] The buffer manager 152 can receive any number of system, write data, and model parameters from one or more sources inside, or external to, a data storage system. However, some embodiments sequentially, or concurrently, receive information relating to pending write requests, system performance metrics, modeled system activity, and current system activity. The pending write request information may involve volume, location, span, assigned logical block address (LBA), and assigned physical block address (PBA). System performance metrics may consist of system latency, error rate, buffer available capacity, non-volatile memory available capacity, and data access request satisfaction thresholds. [0040] The prediction module 160 may act alone, or with other aspects of the buffer manager, such as the log 158 or algorithm 156, to generate a hypothetical request servicing scenario that involve servicing parameters like duration, latency, error rate, and power consumption.” Herein it is disclosed by Ellis that the buffer manager component considers error rate as part of the buffer performance in determining how to manage data routing between buffers. Flynn additionally discloses in Paragraph [0146] that error detection rate may be considered for garbage collection operations. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include error rate, otherwise interpreted as generation frequency of error bits, when managing data routing through buffers as disclosed by Flynn as Ellis supports optimizing system performance by minimizing request latency through dynamic buffer control (Ellis [0041]). Flynn, Borkenhagen, Takada and Ellis are analogous art because they are from the same field of endeavor of managing memory operations.
Regarding claim 8, Borkenhagen and Ellis further disclose the storage device of claim 7, wherein the buffer manager is further configured to compare the generation frequency of error bits received from the monitoring module to a threshold frequency and determine the SRAM buffer or the DRAM buffer, as the buffer memory for the write data or the read data based on a comparison result (Borkenhagen [0025] and Ellis [0024] and [0032] In the event that the buffer tenure value is less than a performance threshold, such as 1 minute, 10 microseconds, or 10 nanoseconds, step 198 proceeds to write the data of the write request into an on-chip SRAM buffer. It is contemplated that the writing of data to the buffer in step 198 immediately schedules the writing of the data to a non-volatile memory of the data storage device. However, the occurrence of an event in step 200 may trigger the buffer manager to evict the data in step 202 to a slower off-chip buffer. The event of step 200 is not limited to a particular instance, but can be changing system parameters, receipt of other, more prioritized, write requests, or slower than expected non-volatile memory performance.). Herein it is disclosed by Borkenhagen changing buffers with DRAM is used. Additionally, Ellis discloses changing from an on-chip SRAM to an off-chip DRAM for buffering based on the error rate previously cited as contributing to a threshold determination.
Regarding claim 9, Borkenhagen and Ellis further disclose the storage device of claim 8, wherein the controller is further configured to determine the SRAM buffer as the buffer memory when the generation frequency of error bits is lower than the threshold frequency, and determine the DRAM buffer as the buffer memory when the generation frequency of error bits is equal to or higher than the threshold frequency (Borkenhagen [0025] and Ellis [0024] and [0032]). Similar to the rejection of claim 2, error rate, interpreted as analogous to generation frequency of error bits, may be compared to a threshold to determine which buffer is to be used.
Regarding claim 10, Flynn, Borkenhagen, and Ellis further disclose the storage device of claim 8, wherein the controller is further configured to redirect at least some of the write data through the DRAM buffer as a substitute for the SRAM buffer when the generation frequency of the error bits associated with the SRAM buffer is higher than the threshold frequency (Flynn [0241] and Borkenhagen [0025] and Ellis [0024] and [0032]). Similar to the rejection of claim 5, Flynn discloses the cache selection process based on monitored metrics and Borkenhagen additionally discloses memory substitution based on the observed error metrics. Furthermore, Ellis presents observance of error rate as part of the decision process of which buffer to use.
Regarding claim 11, Flynn, Borkenhagen, and Ellis further disclose the storage device of claim 10, wherein the controller is further configured to redirect at least some of the read data through the DRAM buffer as a substitute for the SRAM buffer when the generation frequency of error bits associated with the SRAM buffer is higher than the threshold frequency (Flynn [0241] and Borkenhagen [0025] and Ellis [0024] and [0032]). Similar to the rejection of claim 6 and 10, the disclosures in combination support performing the similar cache selection process when handling read data as well as write data.
Regarding claim 19, Flynn, Borkenhagen and Takada do not explicitly disclose the method of claim 12, further comprising: redirecting at least some of the write data through the second buffer memory as a substitute for the first buffer memory when the generation frequency of the error bits associated with the first buffer memory is higher than the threshold value. Regarding generation frequency of error bits, Ellis discloses in Paragraphs [0024], [0032] and [0040] that the buffer manager component considers error rate as part of the buffer performance in determining how to manage data routing between buffers. Flynn additionally discloses in Paragraph [0146] that error detection rate may be considered for garbage collection operations and Borkenhagen discloses in Paragraph [0025] changing DRAM used for operations. Claim 19 is rejected on a similar basis as claim 8.
Regarding claim 20, Borkenhagen and Ellis further disclose the method of claim 19, further comprising: redirecting at least some of the read data through the second buffer memory as a substitute for the first buffer memory when the generation frequency of error bits associated with the first buffer memory is higher than the threshold value (Borkenhagen [0025] and Ellis [0024], [0032], [0040]). Similar to the rejection of claims 6, 10 and 19, the disclosures in combination support performing the similar cache selection process when handling read data as well as write data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135